Exhibit 99.1 UNAUDITED PRO FORMA FINANCIAL INFORMATION On February 19, 2016, Gastar Exploration Inc. (the “Company” or “Gastar”) entered into a Purchase and Sale Agreement, by and between the Company and THQ Appalachia I, LLC to sell substantially all of its producing assets and proved reserves and a significant portion of its undeveloped acreage in the Appalachian Basin for approximately $80.0 million, subject to certain adjustments and customary closing conditions, (the “Appalachian Basin Sale”). The Appalachian Basin Sale had an effective date of January 1, 2016 and was completed on April 8, 2016.After certain adjustments, cash proceeds from the Appalachian Basin Sale were approximately $76.6 million, subject to certain additional adjustments. The following unaudited pro forma financial information is derived from the historical financial statements of the Company and reflects the estimated impact of the Appalachian Basin Sale. The Unaudited Pro Forma Combined Balance Sheet of Gastar as of March 31, 2016 has been prepared assuming the Appalachian Basin Sale was consummated on March 31, 2016.The Unaudited Pro Forma Combined Statement of Operations of Gastar for the three months ended March 31, 2016 has been prepared assuming the Appalachian Basin Sale was consummated on January 1, 2016.These unaudited pro forma combined financial statements should be read in conjunction with the notes hereto and the consolidated financial statements and notes thereto of Gastar filed on Form 10-K for the year ended December 31, 2015. The unaudited pro forma financial information is not indicative of the financial position or results of operations of Gastar which would have actually occurred if the transaction had occurred at the dates presented or which may be obtained in the future.In addition, future results may vary significantly from the results reflected in such statements due to normal oil and natural gas production declines, reductions in prices paid for oil or natural gas, future acquisitions or dispositions and other factors. GASTAR EXPLORATION INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET AS OF MARCH 31, 2016 Pro Forma Adjustments Gastar Historical Appalachian Basin Sale Pro Forma (in thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ ) (a)(e) $ Accounts receivable, netof allowance for doubtful accounts of $0, respectively — Commodity derivative contracts — Prepaid expenses — Total current assets ) PROPERTY, PLANT AND EQUIPMENT: Oil and natural gas properties, full cost method of accounting: Unproved properties, excluded from amortization ) (b) Proved properties ) (b) Total natural gas and oil properties ) Furniture and equipment — Total property, plant and equipment ) Accumulated depreciation, depletion and amortization ) — ) Total property, plant and equipment, net ) OTHER ASSETS: Commodity derivative contracts — Deferred charges, net — Advances to operators and other assets — Other — Total other assets — TOTAL ASSETS $ $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ — $ Revenue payable ) (c) Accrued interest — Accrued drilling and operating costs — Advances from non-operators — Commodity derivative premium payable — Asset retirement obligation 89 — 89 Other accrued liabilities (d) Total current liabilities ) LONG-TERM LIABILITIES: Long-term debt ) (e) Commodity derivative premium payable — Asset retirement obligation ) (f) Total long-term liabilities ) Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock, 40,000,000 shares authorized Series A Preferred stock, par value $0.01 per share; 10,000,000 shares designated; 4,045,000 shares issued and outstanding at March 31, 2016 with liquidation preference of $25.00 per share 41 — 41 Series B Preferred stock, par value $0.01 per share; 10,000,000 shares designated; 2,140,000 shares issued and outstanding at March 31, 2016 with liquidation preference of $25.00 per share 21 — 21 Common stock, par value $0.001 per share; 275,000,000 shares authorized; 81,837,274 shares issued and outstanding at March 31, 2016 82 — 82 Additional paid-in capital — Accumulated deficit ) — ) Total stockholders' equity ) — ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ ) $ See accompanying notes to unaudited pro forma combined financial statements.
